Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claims 2 and 13 is the inclusion of the limitation, " receiving, from a first network core entity, a paging message for a second network including information indicating second network priority traffic, in case that the terminal is in an idle state; performing a cell search for the second network based on the information indicating second network priority traffic; and transmitting, to a second network core entity, a service request in case that a cell for the second network is searched" in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 2 and 13.
The primary reason for the allowance of the Claims 7 and 18 is the inclusion of the limitation, " transmitting, to a terminal, a paging message for a second network including information indicating second network priority traffic, in case that the terminal is in an idle state; receiving, from the terminal, a service request, in case that a cell search for the second network is performed by the terminal based on the information indicating second network priority traffic, and a cell for the second network is not searched; and receiving, from the terminal, information indicating that the service request has been transmitted to the second network, in case that a cell for the second network is searched by the terminal and the service request is transmitted from the terminal to a second network core entity" in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 7 and 18.
The primary reason for the allowance of the Claims 10 and 20 is the inclusion of the limitation, "determining whether traffic destined for a terminal is second network priority traffic; transmitting, to a first network core entity, a traffic indicator indicating that the traffic destined for the terminal is the second network priority traffic in case that the traffic destined for the terminal is the second network priority traffic; and receiving, from the terminal, a service request, in case that a paging message for a second network is transmitted from the first network core entity to the terminal and a cell for the second network is searched by the terminal, the paging message including information indicating second network priority traffic" in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 10 and 20.
Guerzoni et al. (US 2019/0239271) discloses “the NG CP 704 performs a paging of the UE 701 ...  the UE 701 performs a Service Request as a response to the paging ... the UE 701 receives the SIP Invite through the NGS network (¶ [0098]-[0100]).
Dai et al. (US 2019/0230621) discloses “when the user data arrives at the EPC, the EPC generates an EPC paging message, and when the user data arrives at the NG-Core, the NG-Core generates an NG-Core paging message. Then, the core network device sends the paging message to a base station. The base station sends the received paging message to the UE by using a radio resource management (Radio Resource Control, RRC for short) layer. When the UE is in a third state, for the UE in the third state, user data directly arrives at a base station” (¶ [0107]) and “After delivering the paging message to the NAS to which the paging message belongs, the UE receives a NAS message sent by the NAS, and sends the NAS message to the access network device ... in response to the paging message, is applicable to NAS message identification in all other cases, for example, identification of a service request message sent by the UE, an attachment message sent by the UE, or the like during a mobile originating call” (¶ [0120]).
Sun et al. (US 2018/0343592) discloses “The LTE network sends a voice paging request to the terminal ... In response to the voice paging request, the terminal proactively chooses to hand over to a currently accessible non-LTE standard network ... The terminal returns a voice paging response to the non-LTE standard network” (¶ [0090]-[0092]).
Yamine et al. (US 2016/0157253) discloses “the indication of the priority of the location request is included in a paging request/message transmitted from a core network node (e.g., the MME 32) to the RAN 12 (e.g., to the base station 16) for the target UE 18 of the location request” (¶ [0058]).
Gupta et al. (US 2017/017836) discloses “In the idle mode, a UE can perform: PLMN selection; cell search & selection: cell reselection; Tracking Area (TA) update; and periodic paging monitoring (¶ [0066]).
Each of prior arts of record and above teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations before the effective filing date of the claimed invention.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 3-6, 8-12, 14-17, 19, and 21 depending on claims 2, 7, 13, 18, 20 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE Y LEE/
Primary Examiner, Art Unit 2466